Justice Breyer,
concurring.
In circumstances where, as here, “a law significantly implicates competing constitutionally protected interests in complex ways,” the Court balances interests. Nixon v. Shrink Missouri Government PAC, 528 U.S. 377, 402, 120 S. Ct. 897, 145 L. Ed. 2d 886 (2000) (Breyer, J., concurring). “And in practice that has meant asking whether the statute burdens any one such interest in a manner out of proportion to the statute’s salutary effects upon the others.” Ibid. As I read their opinions, this is what both the Court and Justice Stevens do. See ante, at 196, 177 L. Ed. 2d, at 502-503 (opinion of the Court); post, at 217-218, 177 L. Ed. 2d, at 515-516 (Stevens, J., concurring in part and concurring in judgment). And for the reasons stated in those opinions (as well as many of the reasons discussed by Justice Sotomayor), I would uphold the statute challenged in this case. With this understanding, I join the opinion of the Court and Justice Stevens’ opinion.